Citation Nr: 1811842	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability related to asbestos exposure, to include sarcoidosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to January 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference Board hearing at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence.  Additionally, the undersigned held the record open for 60 days to allow for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The claim was originally denied as service connection for sarcoidosis.  At the November 2017 hearing, the Veteran and his representative contended that the Veteran's disabilities claimed to have resulted from asbestos exposure may extend beyond sarcoidosis.  Thus, the Board has recharacterized the issue as noted on the first page of this decision, to ensure any potential diagnoses are considered.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (finding that a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability').

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The evidence of record is insufficient to decide the claim.  Further development is required.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran asserts that his respiratory disorder, including diagnosed sarcoidosis, was either caused or aggravated by in-service exposure to asbestos while serving in the U.S. Navy.  In-service exposure to asbestos has been conceded, as service treatment records indicate he was enrolled in an asbestos medical surveillance program based on a determination that probable exposure to asbestos fibers had occurred.  

There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).  VA has, however, provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1 (M21-1).  M21-1 IV.ii.1.I.3.a.  These M21-1 guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, the manual provides that VA must make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1 IV.ii.2.C.2.f.  These guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). M21-1 IV.ii.2.C.2.c.  VA also recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce other diseases and disabilities.  M21-1 IV.ii.2.C.2.b.

On November 1987 separation examination, it was noted that the Veteran experienced chronic strep throat since February 1981, and that he was treated with antibiotics as needed.

An April 1988 VA chest X-ray study, taken a few months after the Veteran's discharge from service, showed small calcifications in the upper lobe of the right lung thought at the time to probably be secondary to old Ghon's complex.  

A July 2014 VA examiner opined that the Veteran's diagnosed sarcoidosis was less likely a result of the Veteran's inservice exposure to asbestos because it was not initially diagnosed until 1998, 10 years after his separation and a 1980 chest X-ray study, while the Veteran was still in service had been normal.  The examiner noted that, while asbestos can cause subsequent respiratory problems, it does not cause sarcoidosis.

At the time of his November 2017 hearing, the Veteran submitted a copy of an internet Wikipedia description of sarcoidosis of the lung as primarily an interstitial lung disease.  Additionally, he testified at his November 2017 hearing that the reason he was put into the medical surveillance program during service was because he started having symptoms of coughing and a dry throat.  He testified that he was being given antibiotics three to four times a year and that this continued after his discharge from service.  He also testified that he has received inconsistent diagnoses regarding the nature of his respiratory disorder throughout the years. 

The July 2014 VA examiner's opinion did not address the earlier April 1988 VA chest X-ray evidence of abnormalities, nor did the examiner provide an opinion as to whether the Veteran had any other lung disease or disability that was etiologically linked to his service or any incident therein, including his conceded exposure to asbestos.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any outstanding records from UAB-Huntsville Regional Medical Campus and/or records regarding current treatment.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded another VA examination to determine the nature and etiology of his respiratory disorder, including diagnosed sarcoidosis.  All studies and tests deemed necessary by the examiner are to be performed.  A copy of this remand and all relevant medical records should be made available to the examiner. 

For any diagnosed respiratory disorder (to include sarcoidosis) the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability was incurred in or caused by his active service, including conceded exposure to asbestos therein. 

In formulating the above opinion, the examiner must consider all of the evidence, including the April 1988 VA X-ray evidence of right lung abnormalities, treatment with antibiotics during service for chronic strep throat, and the Veteran's allegations of experiencing respiratory symptoms since service. 

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




